Case 2:85-cv-04544-DMG-AGR Document 876-4 Filed 07/23/20 Page 1 of 3 Page ID
                                #:39418




                             Exhibit 4
          Case 2:85-cv-04544-DMG-AGR Document 876-4 Filed 07/23/20 Page 2 of 3 Page ID
                                          #:39419
                                                                       Peter Schey <pschey@centerforhumanrights.org>



Final Version of Proposed Order + Declarations & Exhibits
9 messages

Andrea Meza <andrea.meza@raicestexas.org>                                              Wed, Jun 17, 2020 at 6:51 PM
To: Peter Schey <pschey@centerforhumanrights.org>, Holly S Cooper <hscooper@ucdavis.edu>, Chapman Noam
<chapmannoam@centerforhumanrights.org>, Jonathan P Mulligan <jpmulligan@ucdavis.edu>, Daisy O Felt
<dofelt@ucdavis.edu>
Cc: Javier Hidalgo <javier.hidalgo@raicestexas.org>, Shalyn Fluharty <shay@caraprobono.org>, Stephanie Alvarez-
Jones <stephanie@caraprobono.org>, Bridget Cambria <bridget.cambria@cambriaklinelaw.com>

 Peter,

 Attached are the finalized versions of the following documents:

          Proposed Order
          List of class members to be ordered released
          Declaration of Andrea Meza
                  accompanying exhibit list
          Declaration of Shalyn Fluharty
                  accompanying exhibit list
          Declaration of Bridget Cambria

 We only consent to your submission of this evidence in its entirety with the attached Proposed Order. We do not
 consent to your submission of any of this evidence with an order that differs in any way from the attached Proposed
 Order.

 We do not consent to your submission of any of this evidence with any oral argument that suggests family separation
 or that mentions waiver of Flores rights.

 If the Court asks how it can order release of children without causing family separation, we urge you to remind the
 Court of the following:

          This Court may order, and in fact has previously ordered prompt release of Class Member children. Any
          question as to how the government complies with this Court's order is for the government, not Plaintiff's
          counsel or this Court, to decide. The Proposed Order does not force ICE to separate Class Member minors
          from their parents which may violate other Settlement Agreements to which the government is bound. Any
          custody decision for parents is within the discretion of the government and the government can make its own
          decisions about possible litigation strategy. What is before the court, and in the Court's power to do, is order
          release of Class Members given ICE's continued indifference to the Court's previous orders and the current
          COVID-19 pandemic.

 Peter, please remember that what we ask of you is simply to submit the attached Proposed Order. Judge Gee may
 grant the order in substance but edit it as she sees fit.

 Thank you,
 Andrea
 --




 Andrea Meza
                                                                                                             Exhibit 4
                                                                                                              Page 8
DirectorCase  2:85-cv-04544-DMG-AGR
         of Family Detention Services Document 876-4 Filed 07/23/20 Page 3 of 3 Page ID
Refugee and Immigrant Center
                                                        #:39420
for Education and Legal Services (RAICES)
2511 North Loop 1604 West, Suite 201
San Antonio, Texas 78258
Office Phone: (210) 226-7722 Ext. 200
Fax: (210) 610-6143
andrea.meza@raicestexas.org
www.raicestexas.org




PRIVILEGED AND CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION, ATTORNEY WORK PRODUCT AND
ATTORNEY MENTAL IMPRESSIONS.
The information contained in this e-mail (along with any attachments) is intended only for the use of the individual to
whom it is addressed and may contain privileged and/or confidential information that is exempt from disclosure by the
Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. If the reader of this message is not the intended
recipient, you are hereby notified that you should not read any further, and any dissemination, distribution, or copying
of this communication is strictly prohibited. If you are the intended recipient, please be aware that forwarding this
message to others may result in a waiver of these privileges. If you have received this e-mail in error, please
immediately return this e-mail to the sender and delete it and any copies.

 7 attachments
      Peter edits June 16 2020 Proposed Order - AM edits 06-17-2020.docx
      49K
      Flores Class Members to be ordered released.pdf
      44K
      Andrea Meza Flores Declaration 06-17-2020.pdf
      590K
      Exhibits A-E.pdf
      1140K
      June 17 2020 Flores Declaration_FINAL.pdf
      171K
      6.17.2020 exhibits.pdf
      1020K
      Declaration of Bridget Cambria Flores (6.17.20) (003).pdf
      369K




                                                                                                         Exhibit 4
                                                                                                          Page 9
